Citation Nr: 0207280	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  97-15 796	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1971.

This matter came before the Board of Veterans' Appeal (Board) 
following an October 1993 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied increased (compensable) 
evaluations for residuals of a dislocation injury to the left 
thumb and residuals of lumbosacral strain.  An August 1995 RO 
rating decision increased the rating for the low back 
disorder from zero to 40 percent.  This matter remains an 
issue for appellate consideration because it is assumed that 
the veteran is seeking the maximum schedular rating for the 
low back disability.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 1999, the Board remanded the case to the RO for 
additional development.  In an October 2000 decision, the 
Board denied an increased (compensable) evaluation for 
residuals of a dislocation injury to the left thumb.  In 
October 2000, the Board also remanded the issue of 
entitlement to an increased evaluation for the residuals of a 
lumbosacral strain to the RO for additional development.


FINDING OF FACT

The low back disability is manifested primarily by 
radiological findings of disc space narrowing and arthritis, 
painful motion, sciatic neuropathy, paravertebral muscle 
spasms, absent patella and ankle reflexes, and marked 
limitation of motion.




CONCLUSION OF LAW

The criteria for a 60 percent evaluation for lumbosacral 
strain with degenerative disc disease and arthritis are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has disabilities of the cervical and dorsal 
spine.  Service connection for those disabilities has not 
been granted and the manifestations of those disorders are 
not for consideration in determining the severity of his 
lumbosacral spine disability.  38 C.F.R. § 4.14 (2001).

Factual background

The veteran had active service from July 1970 to February 
1971.

A June 1971 RO rating decision granted service connection for 
residuals of lumbosacral strain.  A 20 percent evaluation was 
assigned for that condition, effective from February 1971.  A 
June 1976 RO rating decision reduced the evaluation for the 
low back disorder from 20 to zero percent, effective from 
September 1976.  The zero percent rating for the low back 
disability remained unchanged until the August 1995 RO rating 
decision increased the evaluation from zero to 40 percent, 
effective from September 1993.

VA and private medical records show that the veteran was 
treated and evaluated for low back problems from 1993 to 
2001.  The more salient medical reports are discussed below.

On VA examination in April 1994, the veteran complained of 
numbness, and recurrent back pain aggravated by prolonged bed 
rest, sitting, bending, and lifting.  He denied paresthesia 
or pain in the lower extremities, or bladder or bowel 
difficulties.  There was lumbar lordosis when standing 
without body list or spasm of paraspinal musculature.  Range 
of motion was limited about the lumbo-dorsal spine with 
forward flexion to 60 degrees, extension to 15 degrees, right 
and left lateral flexion to 20 degrees, and rotation to 30 
degrees.  The iliac crests were level, and deep tendon 
reflexes were 1+ and symmetrical at the ankles and knees.  
Sensory and vascular examinations were noted to be within 
normal limits.  Posture was noted as good with erect carriage 
and normal gait.  X-rays of the lumbosacral spine showed 
osteoarthritis with intervertebral disc space narrowing in 
the lower lumbar spine.  The diagnosis was recurrent 
lumbosacral strain with minimal spurring at the L4 vertebral 
body.

A private medical report dated in November 1996 shows that 
the veteran underwent a medical examination.  The veteran 
reportedly had applied for Social Security Administration 
(SSA) disability benefits on the bases of back, neck, and 
axial skeletal pain.  In the examination, the veteran 
reported persistent pain since 1975 that was worsened by 
prolonged activity.  He was able to work at rather strenuous 
manual labor despite these symptoms until June of 1996 when 
he reported stiffness and pain in his axial skeleton, up and 
down his spine.  The examiner noted that the veteran had no 
history to suggest sciatica, and there were no complaints of 
numbness, tingling, radicular pain in arms or legs, or muscle 
weakness.  Medications included Naproxen 500 mg.  The veteran 
indicated occasional right sided numbness involving the whole 
right half of his body, including his trunk, abdomen, and 
torso, and complained of being unable to walk more than one 
block, to sit more than 30 minutes or to stand more than 20 
minutes.  On physical examination, the veteran was noted to 
hold his back very rigidly, was able to stand and walk on his 
heels and toes and to walk with tandem gait, but was unable 
to squat or rise.  He had very little movement in his 
lumbosacral spine.  Thoracolumbar range of motion was 0 
degrees.  Neurological examination showed normal power, tone, 
and coordination.  Deep tendon reflexes were full and equal 
bilaterally, with no motor or sensory deficit.  Difficulty 
standing, sitting, or moving about were noted.  The examiner 
opined that the veteran was unable to walk more than one or 
two blocks, able to sit for one or two hours, and to stand 
for about 45 minutes, and restricted to lifting no more than 
10-15 pounds.  Related lumbosacral spine x-rays showed no 
significant degenerative disc disease, fracture, mass or 
congenital anomaly.  The impression was "questionable 
irregularity inferior aspect left sacroiliac joint, otherwise 
negative."  The diagnoses on the report of examination were 
lumbosacral and cervical spondylosis without neurological 
abnormality, and fibromyalgia syndrome.

In January 1997, the veteran underwent a VA examination.  He 
reported a catching pain in his low back when he walked.  The 
pain was mild to severe at times with movement to the right 
or left.  He stated that he wore a brace all the time, had 
much stiffness, and if he was careful, did not have pain.  
Objectively, he was noted to have some flattening of the 
usual lumbar lordosis.  Forward flexion was to 60 degrees, 
flexion at the waist was to 20 degrees left and right, and 
rotation was to 10 degrees right and left at the lumbar area 
with some discomfort, but no weakness of the lower 
extremities, and no sensory deficits.  Reflexes were intact.  
X-rays of the lumbosacral spine showed no evidence of 
fracture or subluxation.  Slight anterior osteophyte 
formation was noted at L3-L4 with minimal degenerative 
changes at L3-L4, which were stable.  The diagnosis was 
lumbar degenerative disk disease.  

At a May 1997 hearing before a hearing officer at the RO, the 
veteran testified to the effect that his low back condition 
had worsened since January 1997, that he had difficulty 
walking, that he slept on the floor, and that he could not 
lift more than 25 pounds.  He testified to the effect that a 
higher rating was warranted for the low back disability.

In March 2000, the veteran underwent a VA examination.  He 
complained of constant low back pain radiating to both legs 
approximately once a week, and occurring while standing or 
recumbent.  The pain was not alleviated with medication.  He 
did not wear a back brace, and reported non-radiating 
numbness in the leg once a month.  Physical examination 
revealed complaints of lumbosacral tenderness from the mid 
back all the way down the lumbosacral spine bilaterally, and 
sacroiliac pain.  There was tenderness in the right sciatic 
notch, and pain in the left sciatic notch intermittently.  
The examiner noted the veteran was uncooperative during the 
examination.  He could bend at the waist to 60 degrees, and 
bend bilaterally to 20 degrees and no further because pain 
was bothering him at that point.  He would not perform heel 
and toe walking because he felt he would lose his balance.  
On motor and sensory examination of the lower extremities, he 
complained of back pain with any flexion or extension at the 
knees or ankles.  Knee jerks were 1+ bilaterally, and equal, 
and ankle jerks were 2+ and equal bilaterally.  X-rays and 
MRI (magnetic resonance imaging) scan reportedly showed 
minimal degenerative joint disease of the L3-4 area.  The 
diagnosis was lumbosacral strain with degenerative joint 
disease by x-ray and residuals.

At an August 2001 VA examination, the veteran complained of 
back pain and that he used Gabapentin.  He reported that the 
pain was relieved with aspirin which he had been warned not 
to take because of Hepatitis C and other medical conditions.  
He complained of being unable to go to school because of the 
pain, which was relieved with aspirin.  He denied using a 
cane, crutch or back brace.  He reported no flare-ups with 
increased activity, and no specific complaints of lack of 
endurance, fatigability, or incoordination were noted.  
Examination of the lumbosacral spine showed straight leg 
raising limited to 15 degrees on the right and to 12 degrees 
on the left.  Palpation of the back showed tenderness at T3 
on the right paravertebral muscle which slipped over 
bilaterally around D5.  From D5 to S1, there were spasms and 
tenderness in the paravertebral muscle area bilaterally all 
the way to the L1 distribution area.  Slight tenderness was 
noted in the left sacroiliac joint.  The sciatic notches were 
not tender, but the sciatic nerve was tender from mid-thigh 
down the leg, more on the left than right.  Range of motion 
testing of the low back revealed decreased values of forward 
flexion to 19 degrees, backward flexion to 8 degrees, lateral 
motion on the left to 12 degrees, and on the right to 10 
degrees.  There were no ankle or knee reflexes present 
bilaterally.  Sciatic neuropathy was noted as severe on the 
left, and moderately severe on the right.  X-rays of the 
spine revealed mild degenerative changes only.  The diagnoses 
were degenerative disc disease of the lumbosacral spine with 
arthritis, marked limitation of motion of the lumbosacral 
spine, severe sciatic neuropathy on the left, and moderately 
severe sciatic neuropathy on the right.


Analysis

Duty to Assist

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist under 
the VCAA.  In reaching this conclusion, the Board notes that 
the RO has collected most identified medical records, and the 
veteran was provided notice of the applicable laws and 
regulations in rating decisions and statements of the case, 
and in a specific VCAA notice of April 2001.  The RO made 
repeated attempts  in November 2000 and January 2001 to 
secure additional records from a private physician, and 
appropriately notified the veteran.  The Board recognizes 
that the veteran has applied for disability benefits from the 
SSA and that documents submitted in conjunction with that 
claim have not been obtained, but that claim involved various 
non-service-connected disabilities and the Board has granted 
the requested benefit in this decision.  Additionally, during 
the course of this appeal, the veteran was afforded several 
VA examinations.  

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Rating Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.


The veteran's low back disability may be appropriately 
evaluated under the provisions of 38 C.F.R. § 4.71a, Codes 
5292, 5293 or 5295.  Under DC 5292, slight, moderate, and 
severe limitation of motion of the lumbar segment of the 
spine warrant 10, 20 and 40 percent evaluations respectively.  
Under DC 5295, a 40 percent evaluation is warranted for a 
severe lumbosacral strain with listing of the whole spine, 
marked limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under DC 5293, intervertebral disc syndrome which is cured by 
surgery warrants a noncompensable evaluation.  Mild and 
moderate intervertebral disc syndrome warrant 10 and 20 
percent evaluations, respectively.  Severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
warrants a 40 percent rating.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc), with 
little intermittent relief, warrants a 60 percent rating.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Board notes that the VA General Counsel has held that DC 
5293 involves limitation of range of motion.  Therefore, a 
veteran could not be rated under DC 5293 for intervertebral 
disc syndrome (IDS) based upon limitation of motion, and also 
be rated under, for example, DC 5292, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  In keeping 
with 38 C.F.R. § 4.7, a disability may be rated under the 
diagnostic code which produces the higher rating, if that 
diagnostic code better reflects the extent of the veteran's 
disability.  Further, in considering a rating under DC 5293 
based upon symptomatology which includes limitation of 
motion, the rating schedule indicates that consideration must 
be given to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding the 
maximum rating available under a different diagnostic code.  
See VAOPGCPREC 36-97.  In the consideration of appeals, the 
Board is bound by the precedent opinions of the General 
Counsel of the Department of Veterans Affairs. 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 19.5.


The Board finds that prior to August 31, 2001, the overall 
evidence shows an appreciably disabling low back disability 
primarily based on limitation of motion.  The veteran 
suffered from marked limitation of the range of motion with 
osteo-arthritic changes, and narrowing or irregularity of the 
joint space.  The 1996 private medical report shows range of 
motion of the thoracolumbar spine was 0 degrees, but that 
manifestation appears to have been transient, and is 
outweighed by the overall evidence, including VA examinations 
in April 1994, January 1997 and March 2000 that show some 
motion of the lumbar segment of the spine.

Since the highest assignable rating for limitation of lumbar 
motion and lumbosacral strain under DC 5292 and 5295 is the 
currently assigned 40 percent rating, a higher rating for the 
low back disability cannot be assigned under DC 5292 or DC 
5295.  Hence, the Board will consider granting an increased 
evaluation for the low back disability under diagnostic code 
5293.

The record shows that the veteran has consistent impairment 
in bending, lifting, standing, sitting, walking and other 
functions required for ordinary activities.  Hence, the 
evidence shows there is substantial functional impairment 
with limitation of motion and neurologic components, to 
support a 60 percent rating for the low back disability.

In this regard, we observe that the veteran's range of motion 
at the August 2001 VA examination was notably decreased.  
Additionally, spasm and tenderness were noted in the 
paravertebral muscle from D5 to S1, bilaterally all the way 
to the L1 area.  The sciatic nerve was tender from the mid 
thigh down the legs with tenderness in the left sacroiliac 
joint, and sciatic neuropathy was noted by the examiner as 
severe on the left, and moderately severe on the right.  
Moreover, no ankle or knee reflexes were noted.  Although the 
veteran reported alleviation of the pain with aspirin, the 
overall symptoms support the assignment of an increased 
evaluation of 60 percent for the low back disability under 
Diagnostic Code 5293.  The low back disorder is manifested 
primarily by radiological findings of disc space narrowing 
and arthritis, painful motion, sciatic neuropathy, 
paravertebral muscle spasms, absent knee patella and ankle 
reflexes, and marked limitation of motion.  The 60 percent 
rating for the low back disability considers all functional 
impairment caused by those symptoms and another separate 
compensable evaluation for the manifestations of the low back 
disability is not warranted.


ORDER

An increased rating of 60 percent for the low back disability 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

